OFFICE ACTION : REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Election/Restrictions
Applicant’s election without traverse of Group III (Embodiment 3, Figures 3.1-3.7) in the reply filed on 04 March 2021 is acknowledged.
Groups 1, II, and IV (Embodiments 1, 2, and 4; Figures 1.1 through 2.7 and Figures 4.1 through 4.7) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 04 March 2021.


DRAWING
The drawing disclosure is objected to due to the following:
Cancellation of Figures – 
In view of the election above, Figures 1.1 through 2.7 and Figures 4.1 are canceled by the Examiner as the nonelected design.

SPECIFICATION 
In view of the election above, the figure descriptions for Figures 1.1 through 2.7 and Figures 4.1 must be canceled as the nonelected design.


Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because of indefinite elements and scope among the Figures.
Indefinite Scope – The scope of the claimed design is indefinite due to lack of clarity as to the precise metes and bounds of the claimed design regarding the broken line disclosure.  Are the broken lines claimed or unclaimed elements?  If the broken lines disclosed in the figures are/are not intended to be part of the claimed design, a descriptive statement must be included in the specification clearly describing the purposes of the broken lines on the drawing (please see MPEP 1503.02, subsection III).

FIGURE 3.1 VS. FIGURE 3.2 – The interior of the lock and the annotated circular elements are inconsistently disclosed between views.  Figure 1.1 discloses the features with larger contour and scale; whereas Figure 3.2 disclose the features with smaller contours and scale, and the color and relative size of the interior of the lock differs.  See example in annotated sketch on next page.

    PNG
    media_image1.png
    745
    884
    media_image1.png
    Greyscale



FIGURE 3.3 – The annotated elements are inconsistently disclosed between views. Figure 3.3 discloses the elements beyond the perimeter of the bag, whereas Figure 3.2 does NOT disclose the elements beyond the perimeter of the bag.

    PNG
    media_image2.png
    258
    483
    media_image2.png
    Greyscale

FIGURE 3.1 VS. FIGURES 3.4 AND 3.5 – The loop for the strap, the lower corners of the bag, and the annotated elements are inconsistently disclosed between views.  Figure 1.1 discloses the features with loop for the strap as more rounded and thicker, a dual circular line for the lower large circular element, more angular lower corners of the bag, and differing scale for the small circular element on the side on the locking mechanism; whereas Figures 3.4 and 3.5 disclose the features with smaller contours and scale, emboldened vertical line elements, a singular circular line for the lower large circular element, more rounded lower corners of the bag, and a thinner, more angular loop element for the strap.  See example in annotated sketch below.

    PNG
    media_image3.png
    729
    794
    media_image3.png
    Greyscale


To overcome this rejection and achieve clarity in the claimed design, the inconsistent elements indicated in the annotated sketches may be corrected for consistency within the disclosure, with spatially indefinite elements converted to broken line. A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d). 
If amended drawings are filed and the changes are not accepted by the examiner, applicant will be notified and informed of any required corrective action in the next Office action. Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.
Any amendments to the drawing or specification must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.  See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


Conclusion
The claim stands rejected under 35 USC § 112 (a) and (b) for the reasons set forth above. 


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915